Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group II (method of activating an electronic module) and species I (footwear system as shown in figures 1-4) in the reply filed on 11/18/2022 is acknowledged.
Claims 11 and 21-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2022.  Claim 11 is included above inasmuch as it doesn’t read on the elected embodiment, instead it reads on the embodiment shown in figures 8-9 and described in paragraph [68] as the electromagnetic 802 which pulses on and off to send pulse signals.
Claim Rejections - 35 USC § 112
Claims 6-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 6, the phrase “activating, by the activation system, at least a first sensing device for collecting data associated with use of the article of footwear or at least a first function of the first sensing device in response to the sensed interaction” is unclear and indefinite.  Applicant uses an alternative term (i.e. or) and it is not clear what the two alternatives are.  Is the phrase “a first sensing device for collecting data associated with use of the article of footwear”, the first alternative limitation? Or is it just part of this phrase?  Moreover, the second “first sensing device” lacks proper antecedent basis. If applicant is referring to two different sensing devices then each should be properly introduced.
In claim 13, the phrase “wherein the sensed interaction indicates…a type of footwear for which the electronic module is engage” is unclear and indefinite.  It is not clear what type of footwear applicant is referring to.  
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 6,7,12 and 13, as understood, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5692324 (Goldston et al.).
Regarding claims 6,7,12 and 13, Goldston teaches a method of activating an electronic module (plug-in module 32), comprising:
Sensing, by an activation system, an interaction between an electronic module and a module securing element (opening 40 of the receptacle means 30 in the sole of the footwear) of an article of footwear at a first orientation  (see figure 3 wherein the plug-in module 32 interacts with the opening 40 in a first “on” orientation to complete the electrical circuit which sends out an initial output signal to turn on the LED 54; see col. 5, lines 46-54).  The LED 54 of the plug-in module 32 is automatically activated when the module 32 is plugged into the receptacle 30 and is automatically turned off when removed from the receptacle 30; see col. 5, lines 39-54.
activating, by the activation system (i.e. interaction between the electronic module (32) an module securing element (opening 40)), at least a first sensing device for collecting data associated with use of the article of footwear or at least a first function of the first sensing device in response to the sensed interaction (when the plug-in-module 32 is plugged in the “on” orientation, the circuitry will be complete and the LED lights (e.g. 54, 104) will turn on to perform a first function).  As understood, the examiner underlined the two alternative limitations, before and after the “or”.  Goldston teaches the second of the two limitations, as explained above.
	Regarding claim 7, Goldston teaches the method, according to claim 6, wherein the article of footwear includes at least a first portion of the activation system (receptacle means 30; the combination of the plug in module and the receptacle together facilitate activation of the LED’s) for activating the first sensing device or the first function (lighting of the LED’s serves as the first function) of the first sensing device. 
	Regarding claim 12, Goldston teaches the method according to claim 6, further comprising: sensing, with the first sensing device (i.e. LED lights turning on), at least one physical or physiological characteristic associated with activity taking place while the article of footwear is worn (LED is being provided to provide the activity of providing light for the wearer’s safety).  
	Regarding claim 13, as understood, Goldston teaches the method according to claim 6, wherein the sensed interaction indicates at least one of: a type of footwear for which the electronic module is engaged (when the module 32 is engaged it provides for a visible type of running footwear (see col. 1, lines 21-26)), or a location on the article of footwear for which the electronic module is engaged (when the footwear is lit it will provide a visible location of the article of footwear).  Goldston satisfies both of the alternative expression, and it is noted that it only needs to satisfy one of the limitations because of the alternative language used.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6,7,10,12 and 13, as understood, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5692324 (Goldston et al) in view of US 6788200 (Jamel et al.)
Regarding claims 6,7,10,12 and 13, Goldston teaches a method of activating an electronic module (plug-in module 32), comprising:
Sensing, by an activation system, an interaction between an electronic module and a module securing element (opening 40 of the receptacle means 30 in the sole of the footwear) of an article of footwear at a first orientation  (see figure 3 wherein the plug-in module 32 interacts with the opening 40 in a first “on” orientation to complete the electrical circuit which sends out an initial output signal to turn on the LED 54; see col. 5, lines 46-54).  The LED 54 of the plug-in module 32 is automatically activated when the module 32 is plugged into the receptacle 30 and is automatically turned off when removed from the receptacle 30; see col. 5, lines 39-54.
activating, by the activation system (i.e. interaction between the electronic module (32) an module securing element (opening 40)), at least a first sensing device for collecting data associated with use of the article of footwear or at least a first function of the first sensing device in response to the sensed interaction.
Goldston lacks teaching the activation system, activating a first sensing device for collecting data associated with the use of the article of footwear (claim 6-7), and further comprising wirelessly receiving data into the electronic module when the module is within a proximity relative to the module securing element (claim 10).
Goldston, additionally, teaches the plug-in-module can be replaced with another module including a module with a different function (see col. 2, lines 59-67).
Jamel teaches providing an article of footwear with a plug-in module 12 being a location determining module (see the abstract and col. 6, lines 31-58) wherein the module wirelessly receives user identification data (i.e. location of the footwear user), transmitted by an external source, while the module is engaged with the module securing element (socket 58); see col. 9, lines 54 to col. 10, line 18.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace and/or modify the method of activating an electronic module as taught by Goldston,  with a module taught by Jamel which includes a locator unit to wireless transmit data of the wearer’s location (i.e. identification data), to provide the user with proper GPS location.  The electronic module will not be activated until the module is properly orientated and engaged within the article footwear.
Regarding claim 12, the combination as taught above teaches the method according to claim 6, further comprising: sensing, with the first sensing device (i.e. GPS locating system is turned on when plugged), at least one physical or physiological characteristic associated with activity taking place while the article of footwear is worn (the wearer’s location is being provided to locate/track the wearer).  
Regarding claim 13, as understood, the combination as taught above, teaches the method according to claim 6, wherein the sensed interaction indicates at least one of: a type of footwear for which the electronic module is engaged (when the locator module is engaged it provides a visual location of the wearer), or a location on the article of footwear for which the electronic module is engaged (when the locator module is engaged it provides the GPS location of the wearer).  
Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as applied to claim 6 above, and further in view of EP 589607 (Rodgers).
Rodgers teaches a footwear system wherein the electronics (Light and audio display; 14 and 15 respectively) are automatically activated by a reed switch which comprising a magnetic system in the article of footwear (see figures 11-16 which describe different versions of the reed switch which included first and second portions of the magnetic sensor system). The reed switch is automatically activated by movement of the wearer’s foot in order to save battery power; at least see col. 1, lines 9-56. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of activating an electronic module in an article of footwear as taught above, with an activation system that takes place in response to a magnetic sensor system, as taught by Rodgers, to provide a system which would automatically start and stop in response to foot motion of the wearer to conserve batter life.
With regards to claim 9 and the like, the electronic module is part of the article of footwear when contained within the article of footwear and therefore both first and second portions are included as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-10 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Nos 8,938,892 and 9,913,509. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claim.  In essence, once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific “anticipates” the broader.  Drawing a helpful analogy, if you have a broad claim to examine, and you find a reference, which discloses every element of the claim, you have a reference that anticipates.  The same is true in an obviousness-type double patenting analysis where the claim being examined is merely broader than the claim patented before.  The patented claim “anticipates” the application claim.  That is, in a nutshell, the rationale for why the two claims are not patentably distinct.    It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ted Kavanaugh/Primary Examiner, Art Unit 3732